FIL
                                                             COURT OF APPEALS DIV 1
                                                              STATE OF WASHINGTOH

                                                             2018 DEC 24 AH 10:23




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Parenting
and Support of                                  No. 76270-2-1

                                               (Consolidated with
                                               No. 77470-1-1)
             Child,
                                                DIVISION ONE
DAVID PARSONS,

             Respondent,                        UNPUBLISHED OPINION

      and

TANYA GOODMAN,

             Petitioner.                        FILED: December 24, 2018


       LEACH, J. — In this consolidated appeal, Tanya Goodman challenges a

permanent parenting plan for the parties' four-year-old son, A.P., a number of

related orders, and the trial court's decision about maternity expenses.

       Goodman fails to show that the court abused its discretion by making any

of these decisions, and substantial evidence supports each of the court's findings

of fact that she challenges. We affirm.

                                     FACTS

       This case involves two consolidated appeals by Goodman. The first

challenges the original permanent parenting plan adopted by Judge William L.
No. 76270-2-1 (consolidated
with No. 77470-1-1)/2



Downing. The second challenges Judge Kristin Richardson's clarification of that

plan after Judge Downing retired.1

                                  Judge Downing

      Tanya Goodman and David Parsons are the parents of A.P., born August

7, 2014. On July 1, 2015, Parsons filed this parentage action, asking the court to

adopt a parenting plan.       The court appointed Melanie English, PhD, as a

parenting evaluator to provide the court with an interim report. In October 2015,

the court adopted a temporary parenting plan.

      Jennifer Wheeler, PhD, later replaced Dr. English as parenting evaluator.

She issued a parenting evaluation report in August 2016               Her report

recommended that the University of Washington conduct an evaluation of A.P.,

to address concerns that A.P. was on the autism spectrum. On October 25,

2016, after a trial, the court adopted a permanent parenting plan. A.P. was later

diagnosed as being on the autism spectrum.

      Both Parsons and Goodman then asked the court to reconsider and clarify

the permanent parenting plan. On November 16, 2016, the court adopted an

amended permanent parenting plan. On November 30, 2016, Goodman filed a



      1 Judge Downing conducted the trial and developed and adopted the
permanent parenting plan and amended permanent parenting plan. He retired,
and Judge Richardson was assigned to the case.
                                    -2-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 3



second request for reconsideration, which the court denied on December 2,

2016.

                                 Judge Richardson

        On May 5, 2017, Parsons asked the court to clarify the residential

schedules in the amended permanent parenting plan. A family law commissioner

denied his request.      Parsons then asked Judge Richardson to revise this

decision. Judge Richardson denied this request. Parsons asked the court to

reconsider this decision, and it did, clarifying the amended permanent parenting

plan schedule.

                             STANDARD OF REVIEW

        Appellate courts use a manifest abuse of discretion standard to review a

parenting plan.2 Similarly, appellate courts use an abuse of discretion standard

to review the grant or denial of a motion for reconsideration.3

        A court abuses its discretion when it makes factual findings that the record

does not support or uses untenable reasoning to make legal conclusions.4 We

review the record to see if substantial evidence supports challenged findings of

fact.5 We do not reweigh the trial court's credibility determinations or weigh

        2 In  re Marriage of Black, 188 Wn.2d 114, 127, 392 P.3d 1041 (2017).
        3   Kohfeld v. United Pac. Ins. Co., 85 Wn. App. 34, 40, 931 P.2d. 911
(1997).
     4 In re Marriage of Littlefield, 133 Wn.2d 39, 46-47, 940 P.2d 1362(1997).
      5 Black, 188 Wn.2d at 127.
                                         -3-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/4



conflicting evidence.6 If substantial evidence supports the findings of fact, we

then ask if they support the trial court's conclusions of law.7

       RCW 26.09.184 and RCW 26.09.187 describe the objectives and define

the criteria for a permanent parenting plan. These statutes, RCW 26.09.002, and

family law in general require that Washington state courts use the best interest of

the child as the standard for determining and allocating parental responsibilities.

Goodman contends that this court should review a parenting plan de novo to

decide if it is in the best interest of the child because a best interest

determination is a legal conclusion. We disagree.

       What is in the best interest of a child is an ultimate factual decision

supported by the trial court's findings on many underlying factual issues that vary

from case to case, including what will best maintain "a child's emotional growth,

health and stability, and physical care."8 These issues also include "the cultural

heritage and religious beliefs of a child"6 and the factors identified in RCW

26.09.187(3). Resolution of these factual issues includes an evaluation of the

credibility of the parents, experts, and lay witnesses.




       6 Black, 188 Wn.2d at 127.
       7 Inre Marriage of Myers, 123 Wn. App. 889, 893, 99 P.3d 398 (2004).
       8 RCW 26.09.002.
       9 RCW 26.09.184(3).
                                      -4-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 5



        Goodman also contends that we should review de novo a trial court

finding that a health care decision did not involve an "emergency." Again, we

disagree. This characterization involves fact-finding and not a resolution of what

the word "emergency" means.

       Goodman cites In re Parentage of J.M.K.1° as support for both claims for

de novo review. But J.M.K. involved appellate review of a summary judgment

decision where a court resolved issues as a matter of law based on undisputed

facts.11 It provides no guidance for appellate review of a trial court parenting plan

adopted after a trial where the parties vigorously contested the facts.

                                       ANALYSIS

       Consistent with her de novo review claim, Goodman's extensive briefing

largely reargues the evidence to show that the trial court abused its discretion by

not limiting the residential time between Parsons and his son. Her arguments

assume that the amount of residential time Parsons has with A.P. is not in the

child's best interests, particularly because he is on the autism spectrum.

Because substantial evidence supports the trial court's decisions and Goodman

identifies no legal error entitling her to relief, we affirm.




       10155 Wn.2d 374, 119 P.3d 840(2005).
       11 J.M.K., 155 Wn.2d at 377-78.
                                       -5-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/6     .



                            Motions for Reconsideration

      Goodman claims that both Judge Downing and Judge Richardson should

have denied Parsons's requests for reconsideration because those requests did

not expressly describe one of the causes for relief listed in CR 59(a). This

argument exalts form over substance. CR 59(b) requires a party requesting relief

to include in his request "the specific reasons in fact and law as to each ground

on which the motion is based." The text of Parsons's requests satisfied this

requirement because it informed the court about the facts and law supporting

Parsons's entitlement to the relief he sought.

      Goodman claims that Wuth v. Laboratory Corn. of America12 supports her

position. It does not. In Wuth, the appellant did not identify the basis for a

motion for reconsideration.13 This court's opinion examined each possible basis

for the appellant's request and decided that none supported a conclusion that the

trial court abused its discretion.14 We did not decide that the trial court should

have denied the request because it failed to state a specific ground listed in CR

59(a). This court reviewed the request's merits despite the absence of any.

statement of specific grounds listed in CR 59(a). So Wuth does not support a



       12   189 Wn. App 660, 359 P.3d 841 (2015).
       13 Wuth, 189 Wn. App. at 693.
       14 Wuth, 189 Wn. App. at 693-96.
                                        -6-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/7



claim that the trial court abused its discretion by considering motions for

reconsideration that did not state specific grounds under CR 59(a).

                           Judge Downing's Decisions

      Goodman challenges certain trial court findings of fact, conclusions of law,

and its maternity expenses decision. She also contends that the trial court

abused its discretion in adopting the permanent parenting plan. Finally, she

claims it abused its discretion by granting Parsons's November 4, 2016, motion

for reconsideration and clarification in its November 2016 order and it erred in

denying Goodman's November 30, 2016, motion for reconsideration.

      A. Denial of Maternity Expenses in Final Parenting Plan

      Goodman challenges the trial court's failure to award her maternity

expenses. She claims that Parsons agreed to share all expenses 50-50 and that

exhibit 223 accurately documents these "expenses."

      Goodman correctly notes that RCW 26.26.130(3) gives a court discretion

to award maternity expenses. Since a court may but is not required to award

expenses, a court does not necessarily abuse its discretion by denying recovery

of those expenses. Goodman offers no persuasive argument that the Downing

court abused its discretion.




                                       -7-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 8



      Goodman claims that Parsons agreed to pay 50 percent of all maternity

expenses. Parsons denies any agreement, and the record does not support

Goodman's claim.     Parsons also notes that he paid a substantial sum for

maternity expenses. In her reply brief, Goodman for the first time identifies the

evidence she relies on.       She quotes part of an e-mail and Parsons's trial

testimony. The e-mail does not appear at the location in the 389-page exhibit

Goodman cites.

      On direct examination, Parsons testified,
              And, you know, ultimately we got to what's his name, where
      he'll be with Mom, we'll do a 50/50 arrangement in everything. And
      1 remember those conversations very, very well. It was—at the end
      of the day, the best thing for that child is two parents in his life.
      How do we—how do we share in everything from finances to time
      with him to doctors' appointments? And we came to agreement
      that 50/50 was what we wanted.
              And then we started working through, well, how does that
      actually work? And the more conversations we had about how that
      actually worked, the less I felt we actually had agreed—had
      continual agreement against those things that we had discussed
      early on.

This testimony does not establish Parsons's agreement to pay 50 percent of all

maternity expenses. Neither would the alleged e-mail statement.

      Goodman also does not show that exhibit 223 provides "the documentary

proof of the uninsured costs" subject to a cost-sharing agreement. This exhibit

collects various spreadsheets, interspersed with a few bills, without any

itemization or explanation adequate to support her claim.         Goodman also
                                        -8-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 9



identifies no evidence establishing the reasonableness or necessity of the

expenses. Goodman has not shown that the court abused its discretion when it

denied her maternity expenses.

      B.    Grant of Parsons's November 4, 2016, Motion and Denial of

      Goodman's November 30, 2016, Motion15

      Goodman contends that the trial court abused its discretion by granting

Parsons's November 4, 2016, request for reconsideration and clarification of the

permanent parenting plan. Parsons's motion included a request that the court

clarify the parenting plan by stating that the summer vacation residency schedule

started with the following summer. Goodman also claims that the court should

have granted her request for reconsideration filed in response to the trial court's

decision to grant Parsons's request.

      i. Parsons's Motion

      Goodman raises three concerns about Parsons's November 4, 2016,

motion for reconsideration and clarification. First, she suggests that the court

should have dismissed it because the request did not describe any of the causes

listed in CR 59(a). We rejected that argument earlier in this opinion.



      15  Parsons's motion was submitted November 4, 2016. Goodman's
motion appears to have been filed on November 30, 2016, contrary to her
assertion in her brief that it was filed on November 25.
                                           -9-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/10



       Second, Goodman contends that Parsons provided the court with hearsay

• evidence16 by including the following sentences in his reply in support of his

 motion:     "This topic was discussed         with   Dr. Wheeler among           both

attorneys. . . . Specifically, Dr. Wheeler did not recommend that Mr. Parsons'

summer vacation time begins when [A.P.] reaches age 5." Goodman has not

shown that the court relied on this statement in making its decision. Thus, she

 has not shown that the court, in granting the motion, abused its discretion.17

       Finally, Goodman contends that Parsons's request does not meet the

 requirements for "newly discovered evidence" or that "substantial justice" was not

done, the two grounds Parsons identified in his reply materials supporting his

 request.

       The court's order does not identify either as forming the reason for its

 decision. We agree with Goodman that her "behavior and interpretation of the

 current parenting plan" was not the type of "new evidence" contemplated by CR

 59(a)(4). A party's compliance with an order is not new evidence that was

 unavailable at the time of trial but something that happens after the trial and not

 included in the "new evidence" ground described in CR 59(a)(4).

        16  She indicates that this is a violation of King County Super. Ct. Local
 Fam. Law R.(KCLFR)6(e)(4).
        17 To show abuse of discretion, the appellant must point to errors in
  adoption of the factual findings or untenable reasoning. Black, 188 Wn.2d at
  127; Myers, 123 Wn. App. at 892-93.
          •                              -10-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 11



       Goodman fails to show that the court abused its discretion by finding that

the original parenting plan did not provide substantial justice as described in CR

59(a)(9) and clarifying the plan to remedy this. "The major purpose behind the

requirement of a detailed permanent parenting plan is to ensure that the parents

have a well thought out working document with which to address the future

needs of the children.'"18 Evidence presented by Parsons showing the parties'

disagreement about the specifics of the residential schedule was sufficient to

support the court's decision that the final parenting plan should be amended to

reduce conflict and better fulfill the best interest of the child standard.

       To show that the court should not have clarified the parenting plan,

Goodman claims that "Dr. Wheeler emphasized that all residential time should

primarily be with [Goodman] for at least the next three years as being important

for him [sic] to meet [A.P.'s] developmental needs and assuming he is not

autistic." Goodman does not accurately describe Dr. Wheeler's views18 and does

not show that the court abused its discretion when it granted Parsons's request

and clarified the final parenting plan.



       18 In re Marriage of Pape, 139 Wn.2d 694, 705, 989 P.2d 1120 (1999)
(quoting 2 Wash. State Bar Ass'n, Family Law Deskbook § 45.3(3) (rev. ed.
1996)).
       19 Dr. Wheeler said that Goodman should be the "primary parent through
at least 36 months."
                                     -11-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/12



       ii. Goodman's November 30, 2016, Motion

       Goodman also claims that the court should have granted her November

30, 2016, request for reconsideration. She asked that the court delay the

residential summer schedule until A.P was five years old.           Primarily, she

contends that A.P.'s posttrial autism spectrum diagnosis required a delay in the

summer residential schedule until A.P. was five to ensure that substantial justice

was done. So, Goodman claims, the court abused its discretion by rejecting her

requested delay.

       Goodman also claims that Parsons's introduction of what she calls

hearsay evidence surprised her and that no evidence supports the court's

decision. Even if Parsons introduced hearsay evidence, this, without more, does

not establish adequate surprise to support a request for reconsideration. We find

unpersuasive her assertion that "there was no 'evidence to justify. .. the

decision.'"20 Goodman does not address the evidence the court relied upon

when it granted Parsons's motion. Instead, she relies upon her assertion of

hearsay. She then asserts substantial justice was not done because of her

surprise and her unsubstantiated claim that no evidence supports the court's

order. This circular reasoning fails to persuade us that the trial court abused its

discretion.

       20 CR 59(a)(7).
                                       -12-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/13



       To further support her claim that substantial justice was not done,

Goodman provided the typed voice-mail message from Dr. Wheeler she

submitted with her November 30, 2016, motion21 and states that "[w]ith the post-

trial discovery of [A.R] being autistic and given that the developmental age of

autistic children is typically lower than their chronological age," the court should

remove the "accelerat[ion] of the 2 weeks of summer vacation to each parent."

       Goodman contends that this evidence shows that the court abused its

discretion by not agreeing that the autism spectrum diagnosis meant that justice

could be served only by delaying the imposition of A.P.'s summer residential

schedule until he was five. Wheeler's statement about autism spectrum children

and the submitted document do not require this conclusion or show that the court

reached an untenable conclusion when it denied her request. Goodman fails to

establish that the court abused its discretion.

       C. October 2016 Order, Final Parenting Plan, Findings of Fact 1-5, 8, 9,

       and 12-15

       Goodman challenges the sufficiency of the evidence supporting multiple

findings of fact relating to the permanent parenting plan. She contends that

these findings have two common problems.             First, "that they attribute to


       21This document is not authenticated or demonstrated to be an exception
or exemption to a hearsay statement. ER 801, 802, and 902.
                                     -13-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 14



[Goodman] behavior that prevented implementation of the court's goal of co-

parenting (which it did not define) even though the undisputed evidence was that

it was [Parsons], not[Goodman], who prevented it." Second, she claims that the

court found that her "behavior. . . undermin[ed] [Parsons's] relationship with

[A.P.] even though the undisputed evidence was that she proactively supported

their relationship while it was [Parsons] who proactively undermined her

relationship with [A.P.]." We disagree.

      Substantial evidence shows that Goodman did not always support the co-

parenting relationship. A co-parent is "a person ... who shares parental duties

with a custodial parent."22     Dr. Wheeler, throughout her evaluation, raised

concerns about Goodman's ability to work with Parsons to "share parental duties"

in parenting A.P. Goodman contests this finding with a single page of text

messages (out of more than 300 printed pages). The only clear relationship

between this page of text messages and Goodman's contention is that both

parties used the term "co-parent" in text messages.23

       Evidence that Goodman secretly surveilled Parsons and falsely suggested

to third parties that he abused A.P. supports the court's finding.

       22 WEBSTER'S THIRD  NEW INTERNATIONAL DICTIONARY 75a (2002).
       23 For example Goodman texted, "If you don't want to be [sic] co-parent,
than [sic] you are not." Parsons texted, "At first you used the word friendship.
Now we're using the word coparent. Those are two ends of the spectrum neither
of which sounds like you want."
                                     -14-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 15



       Goodman also cites trial testimony from a neighbor, who went with her to

pick up A.P., that Parsons sometimes had to return into his building to retrieve

A.P.'s security blanket. The neighbor did not suggest that Parsons purposely

impeded the parenting relationship. Goodman also cites her own testimony to

the effect that Parsons did not have the blanket once and that A.P. was often

tired and upset by the time he got to the car after being at his father's. Some

evidence that Parsons may have at times impeded her relationship with A.P.

does not undermine the court's finding that Goodman undermined the

relationship.

       Goodman's claim about "two common" errors infecting the findings fails.

Her challenges to individual findings also fail.

       i. Finding of Fact 1

       Goodman contends the court erred in finding of fact 1 by using the

phrases "it was too late" and "drifted entirely apart." This finding states in part,

       Long before they had a chance to develop any real familiarity,
       sense of trust or shared vision of the future, David Parsons and
       Tanya Goodman conceived a child. That child—[A.P.]—arrived on
       August 7, 2014 and by then it was too late. [A.P.'s] parents, who
       had never even advanced to the "couple" stage, had drifted entirely
       apart.

       The two challenged phrases reflect subjective findings more than

adequately supported by substantial evidence. The acrimonious content of some

                                         -15-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/16



of the parties' text messages during Goodman's pregnancy alone sufficiently

support these findings.           Her own statement, recorded in Seattle Children's

Hospital Clinic notes, that after she became pregnant Parsons "disengaged [and]

[s]he was on her own" provides additional support. Goodman's evidence of a

"consistent and constant flow of mostly positive communications" and

agreements does not negate contrary evidence showing that they "drifted entirely

apart."

      Goodman also complains that these findings are not material. She does

not explain why she challenges them or devote a part of her brief to them if this is

true. If they played no role in the court's decisions, she does not explain how

they prejudiced her.

          ii. Finding of Fact 2

          Goodman challenges the court's statements in finding of fact 2 that

Parsons "began trying to see that a framework for co-parenting might be put in

place" and that Parsons "felt increasingly shut out of full participation in [A.P.'s]

life." The essence of her claim appears to be that the court made an improper

"implicit finding that [A.P.'s] future is doomed unless his parents can co-parent."

But the court did not make any such "implicit finding." The only mention the court

makes of co-parenting appears in finding 2, referring to Parsons's attempt to co-


                                            -16-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 17



parent.24 Nowhere does the court predict a doomed future if co-parenting does

not occur.

       Goodman's statement in the context of her argument that both parties

attempted to "develop agreements on parenting issues" undermines her

argument that Parsons did not attempt to work with her in parenting A.P. The

court did not find that only Parsons attempted to work on parenting. Further, the

record provides substantial additional evidence that Parsons attempted to

provide structure to work with Goodman in parenting A.P.

       Finally, when explaining why the trial court erred in finding that Parsons

"felt shut out," Goodman deletes "felt" from her discussion, claiming it is

immaterial. Having changed the meaning of the finding to create a straw man,

she goes on to try to establish that Parsons was not shut out of A.P.s life. This

useless exercise does not advance her argument. Our review of the record

discloses substantial evidence to support the court's finding of fact 2.

       iii. Finding of Fact 3

       Goodman challenges the phrases "rather shallow" and "less worthy forces

at work" in finding of fact 3. This finding states, "In those early months, Ms.

Goodman's protectiveness toward the infant served to limit the father's role. This

       24Indeed, the court may have drawn for this finding in part on the
language Goodman herself supplied where she and Parsons texted about "co-
parenting" prior to A.P.'s birth.
                                  -17-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 18



may have been due in part to the rather shallow recommendations of a

naturopathic physician. In time, it would become clear there were also other,

less worthy, forces at work."

       Goodman does not directly attack the core of the finding—that Goodman's

protectiveness "served to limit the father's role." But she does claim that the

court conflated her negative "attitude" about Parsons with negative "behavior"

that she contends never happened.

       Dr. Wheeler's parenting evaluation provides ample evidence of both

attitude and    behavior.       Dr. Wheeler found that Goodman tended to

"distort/misrepresent" information about Parsons in a manner that was "unduly

negative." She further indicated that this "attitude" manifested itself in misleading

and harmful comments about Parsons that Goodman made to Child Protective

Services and the King County Sheriff's Office. Finally, Dr. Wheeler notes that

Goodman's distorted "attitude" did affect her behavior and ultimately Parsons's

role in his son's life. In other words, that it "served to limit" Parsons's role.

       Rather than attacking the significant part of this finding, Goodman takes

adjectives out of context ("shallow" and "less worthy") and quibbles that the

evidence does not support their use. Whether or not the physician made shallow

recommendations or the other forces were less worthy does not affect the finding


                                          -18-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 19



that Goodman acted on her negative feelings and restricted Parsons's

relationship with his son.    Further, Goodman does not persuade us that a

reasonable person hearing the trial could not find the recommendations of the

naturopath physician "rather shallow" or the presence of "less worthy forces."

      Goodman's challenge to finding of fact 3 fails.

      iv. Finding of Fact 4

      Goodman challenges the court's finding that "there was never any

legitimate reason for doubts about. . . Parsons' ability to parent." Substantial

evidence supports this finding. Both parenting evaluators made clear they had

no concerns about the ability of either Parsons or Goodman to parent A.P. Also,

evidence before the court showed that through his relationship with his older son,

Parsons demonstrated the capacity to parent effectively. Goodman counters

with assertions that Parsons had a history of involving his other son with

girlfriends, had only recently married for a third time, and had a history of

domestic violence. Her argument fails to recognize that an appellate court does

not reweigh conflicting evidence. Substantial evidence supports the finding that

Parsons was a capable parent.




                                       -19-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/20



      v. Finding of Fact 5

      Goodman claims that the court should not have made finding of fact 5

because it "is not material." This finding, in part, states, "During the first year-

and-a-half of [A.P.'s] life, Ms. Goodman made something of a practice of

clandestinely monitoring the activities of [A.P.] and/or Mr. Parsons. She did this

through paid private investigators' services and by secreting tracking and

recording devices in [A.P.'s] diaper bag."

      An appellate court reviews a finding for substantial evidence, not

materiality. Goodman does not dispute that she hired private investigators to

pursue Parsons and his family during "the first year-and-a-half of [A.P.s] life."25

Goodman suggests that the fact that the investigators "worked for all of one week

in August of 2015 more than a year before trial" shows that the court erred in

finding she engaged in clandestine monitoring. It does not. In addition, contrary

to Goodman's assertions, substantial evidence shows that Parsons was unaware

of at least some of the surveillance, making it "clandestine."

       Substantial evidence supports the finding that Goodman engaged in

clandestine surveillance. 26

       25A.P. was born in August 2014.
       26 Goodman concludes this section of the brief with the following
statement: "Thus her use of these devices was not clandestine and was moot as
of eight months before trial. Nor is the finding material because it does not
support any aspect of conclusion of law #2." She does not explain why the use
                                     -20-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/21



      vi. Finding of Fact 8

      Goodman also challenges finding of fact 8, which states in part,

      December of 2015 began with Ms. Goodman secretly taking her
      son for a consultation with child abuse specialist Dr. Kenneth
      Feldman at Children's Hospital. It is not clear what Dr. Feldman
      was being asked but he reports informing the mother of his
      conclusion: "I do not see historical or physical evidence to suggest
      physical abuse."

      She does not focus on the substance of this finding—that the child abuse

specialist found no evidence of abuse. Instead she asserts that substantial

evidence does not support the phrase, "It is not clear what Dr. Feldman was

being asked." She admits that the report made by Dr. Feldman was clear "on its

face" and that the finding accurately reports the specialist's conclusion reported

to her. So for purposes of reviewing the merits of the court's findings and

whether they support its parenting plan decision, this challenge is frivolous.

       vii. Finding of Fact 9

       Goodman challenges the finding that a visit to urgent care to treat A.P.'s

burn blisters was a nonemergehcy visit and claims generally that this finding is

not supported by substantial evidence. Finding of fact 9 states,



of the devices is "moot" or why the conclusion of law, that the adopted parenting
plan is in the best interest of the child, is not supported by a finding that she
surveilled Parsons clandestinely. The court was well within its discretion to
consider this sort of behavior as it related to the ability of the two parents to
interact in the future and therefore it is not an obviously moot consideration.
                                           -21-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/22


      A few weeks later, she did come back [to Children's Hospital]. This
      was after she had evidently discovered some blisters on the
      fingertips of her toddler son. As with the earlier visit, Ms. Goodman
      did not consult with the child's father to make this non-emergency
      healthcare decision but took him in to Children's urgent care center
      in Bellevue. With her giving an account that the injury had occurred
      in the care of the father (with various unflattering background detail
      included), it wasn't long before, predictably, not only Children's
      Hospital in Seattle ("for documentation") but also Child Protective
      Services and the King County Police were involved.

      Substantial evidence supports the finding that the visit was not an

emergency visit. Between the time Goodman discovered blisters and the time

she took A.P. to the hospital, Goodman fed A.P., washed him, put him down to

nap, and made several phone calls. She responds that she was a new mother of

a 16-month-old baby and that she had taken him in for a "prescription to treat the

blistering and for diagnosis" after talking to her friend Carol on the phone. A

reasonable fact finder could view this evidence as showing that she did not view

the blisters as an emergency. Even if one views this evidence as showing that

she did treat the burns as an emergency, an appellate court does not reweigh

conflicting inferences reasonably drawn from testimony.

      Substantial evidence provided by both Goodman and Parsons supports

the court's finding of "non-emergency" and, more generally, finding of fact 9.

       viii. Finding of Fact 11

       Goodman claims that finding of fact 11 is not material. As we have noted,

materiality is not the standard by which this court reviews trial court findings. And
                                        -22-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/23



finding 11 summarizes a court's denial of Goodman's relocation request, a

decision she does not challenge.27

      ix. Findings of Fact 3, 12, 13, 14, and 15

      Goodman challenges findings of fact 3, 12, 13, 14, and 15. She claims

that no substantial evidence proves that her negative feelings impacted her

support for Parsons's relationship with A.P. We disagree.

      Dr. Wheeler's report summarizes sufficient evidence of surveillance and

micromanaging of Parsons's time with A.P. to support the court's finding. She

also specifically identifies a risk of Goodman's increasing restrictions on

Parsons's time with A.P. Goodman testified about her overt hostility toward

Parsons during the case.

      Goodman attempts to undermine this evidence by pointing to her

testimony that when Parsons made unreasonable requests she responded with

limits on his access to A.P. She also claims that she readied A.P. in a positive


      27 The finding  states,
         In late January 2016, Ms. Goodman began declaring her desire
         to relocate with [A.P.] to California. In early February, in
         connection with this formal request, she filed a new proposed
         parenting plan. Her proposal was to have a finding made that
         Mr. Parsons had committed "neglect" and to have orders entered
         that entirely denied [A.P.] any overnights with his father and that
         gave her mostly sole decision-making. In March, the assigned
         trial judge denied the relocation request, finding it "was not made
         in good faith" but rather "for the purpose of attempting to prevent
         the father from seeing the child."
                                         -23-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/24



manner for visitation and that transitions to Parsons were positive but that A.P.

was agitated when returned, that Parsons withheld A.P.'s blanket, and that she

brought the neighbors to help ensure the transition was more positive. Goodman

again fails to appreciate the role of the appellate court, which does not reweigh

conflicting evidence. Substantial evidence supports the findings that Goodman's

negative feelings resulted in at least some instances of negative behavior.

       Finally, Goodman provides no argument supporting her challenges to

findings 15 and 16. So we do not consider them.

      D. Residence Schedules and A.P.'s Autism Spectrum Diagnosis

      Goodman challenges the residential schedules described                  in the

permanent parenting plan.28 She contends that the court abused its discretion by

adopting the schedule because the court did not adequately consider RCW

26.09.187(a)(i), (ii), (iv), and (vii) and acted before knowing whether A.P. was on

the autism spectrum. She also contends that the court should have established

a review hearing or waited to finalize the parenting plan until the diagnosis was

completed.




      28 Goodman does not indicate which parenting plan she is contesting but
given that she identifies the ages for the phases, it appears to be the first
permanent parenting plan entered before the court deleted the ages.
                                     -24-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/25



       Courts have broad discretion when adopting permanent parenting plans.29

When exercising this discretion, a court must consider several factors including

the following:

              (i) The relative strength, nature, and stability of the child's
       relationship with each parent;
              (ii) The agreements of the parties, provided they were
       entered into knowingly and voluntarily;

                (iv) The emotional needs and developmental level of the
       child;

            (vii) Each parent's employment schedule, and shall make
       accommodations consistent with those schedules.139]

       A court may decide to delay ,finality but "in the ordinary case, the sooner

that a decree ensuring finality of the parenting plan and residential continuity can

be entered, the better it is likely to be for the children."31

       I. RCW 26.09.187(3)(a) Factors

       Goodman claims the court did not consider RCW 26.09.187(3)(a) factors

(i), (ii), (iv), and (vii) before it adopted the permanent parenting plan. She does

not point to anything in the record to support this bare claim, so it fails.

       She also claims the court abused its discretion by failing to consider these

same factors "as they exist[ed] at the time of trial," quoting In re Marriage of


       29   In re Marriage of Possinger, 105 Wn. App. 326, 336-37, 19 P.3d 1109
(2001).
       39   RCW 26.09.187(3)(a).
       31   Possinger, 105 Wn. App. at 336-37.
                                        -25-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/26



Littlefield,32 where the Washington Supreme Court reversed a trial court decision

ordering a mother to return to Seattle from California after the father had agreed

to her move out of state.33 The Littlefield court stated that the superior court does

not have authority to "create ideal circumstances for the family" but must work

with the circumstances before it "at the time of trial."34 Goodman's assertion that

Littlefield means the superior court must find evidence of circumstances as they

will exist at each exact interval of a child's life misreads the opinion, flies in the

face of common experience, and advocates a rule that would be nearly

impossible to implement.

       Courts routinely enter parenting plans for children that extend through

their high school years before the children enter kindergarten.35 Furthermore,

RCW 26.09.260 provides a vehicle for modifying a parenting plan to ensure that

the plan continues to advance the best interest of the child after circumstances

substantially change. The court acted within its discretion in adopting a parenting

plan with residential schedules that included future years.




       32 133 Wn.2d     39, 56, 940 P.2d 1362(1997).
       33 Littlefield, 133 Wn.2d at 44-46.
       34 Littlefield, 133 Wn.2d at 57.
       35 See, e.g., Page., 139 Wn.2d. at 697.
                                          -26-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/27



       ii. Autism Spectrum Diagnosis

       Goodman claims that the court could not have satisfied the requirements

of RCW 26.09.187(3)(a)(iv) when it adopted the residential schedule because it

could not evaluate the emotional needs and developmental level of A.P. without

knowing whether or not A.P. was on the autism spectrum. She also asserts that

the court should have delayed its decision or held a review hearing after A.P.

was diagnosed.

      A superior court has authority in limited cases to adopt a temporary

parenting plan if it finds that this is in the best interest of the child.36 But our

courts presume that it is better for the children to have a permanent parenting

plan in place sooner rather than later. 37

       Goodman does not show that the court abused its discretion by declining

to delay the adoption of a permanent parenting plan.           Without supporting

authority, she asserts that an autism spectrum diagnosis requires a delay in the

adoption of a permanent parenting plan.          Given the presumption that early

adoption of a permanent parenting plan is in the best interest of the child38 and




       36   Possinger, 105 Wn. App. at 336-37.
       37 Possinger, 105 Wn. App. at 336-37.
       38 Possimer, 105 Wn. App. at 336-37.
                                        -27-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/28



the high deference we give to a superior court decisions about parenting plans,39

Goodman does not meet her burden.

                                 Judge Richardson

       Goodman appeals the September 13, 2017, order granting Parsons's

request for clarification of the permanent parenting plan.

       On May 5, 2017, Parsons requested clarification of the permanent

parenting plan. Specifically, Parsons asked that specific ages be added to state

when each of the three phases of the residential schedule became effective. He

noted that the original permanent parenting plan adopted October 25, 2016,

included charts with the following categories: "8.a. Children under School-Age

(from present until age 3)," "b. School-Age Children (from age 3 to age 5)," and "c.

School-Age Children (age 5 and up)." The amended parenting plan of November

16, 2016, included three categories: "8.a. Children under School-Age," "b.

School-Age Children," and "c. School-Age Children," with no age specified for

any category.      The court determined that the amended parenting plan of

November 2016 was ambiguous. The court added the ages, noting it was

clarifying the plan and not modifying it. It also instructed the parties to obtain this




       39   Black, 188 Wn.2d at 127.
                                         -28-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/29



court's permission to implement its decision because Goodman's appeal of

earlier decisions was pending.4°

       We have resolved Goodman's claim that the court could not consider

Parsons's request because it did not describe a particular ground listed in CR

59(a). Goodman challenges the court's conclusion that the November 2016 final

amended parenting plan was ambiguous and contends that the court had to

enter specific findings supporting its decision. She also contends that the court

improperly modified the plan rather than clarifying it.

       When parties cannot agree about the meaning of a parenting plan

provision, the court may clarify the plan by adding more specific terms that

identify each party's rights within the scope of the original plan.41   If a court

decides that clarification is warranted, it uses contract and statutory rules of

construction to evaluate the interpretations presented by the parties.42 The court

reviews the subject matter, objectives, circumstances of the plan, and the later

behavior of the parties to evaluate the document as a whole and determine what




       40RAP 7.2(e).
       41Rivard v. Rivard, 75 Wn.2d 415, 418, 451 P.2d 677(1969).
      42 Berg v. Hudesman, 115 Wn.2d 657, 666-67, 801 P.2d 222 (1990); In re
Marriage of Gimlett, 95 Wn.2d 699, 704-05, 629 P.2d 450(1981).
                                      -29-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 30



clarification is appropriate.43 Unlike contract analysis, because a parenting plan

is a court order, it is not construed against the party asking for the clarification."

       A clarification of visitation rights does not extend the rights of one party

beyond the scope of the original parenting plan nor does it deprive a party of

rights granted by the original plan.45       It defines the rights of the parents

established in the parenting plan.46 In contrast, a modification changes the rights

of the parties so that the scope of each changes from the original plan.47 A court

abuses its discretion when it modifies a plan without a showing of "material

change in the condition or fitness of the parties or the welfare of the children

would be promoted thereby."48

       The court determined that the amended parenting plan was ambiguous

because "without the ages.. . it leaves the parties to guess what 'under school-

age' and `school-age' are meant to be." The court noted Judge Downing's

retirement made him unavailable to clarify his intent, if any, when he omitted the


       43 Berg, 115 Wn.2d at 666-67.
       44 Goodman cites Berg to support her contention that a parenting plan is
construed against the person who moved for it. Nothing in this case supports her
contention. Rather, it directs the court to adopt the interpretation that would
make it "reasonable and just," which is what the court did here. Berg, 115 Wn.2d
at 672 (quoting Fisher Props., Inc. v. Arden-Mavfair. Inc., 106 Wn.2d 826, 837,
726 P.2d 8 (1986)).
       45 Rivard, 75 Wn.2d at 418.
       46 Rivard, 75 Wn.2d at 418.
       47 Rivard, 75 Wn.2d at 418.
       48 Rivard, 75 Wn.2d at 418-19.
                                       -30-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/31



ages from the category headings in the amended plan. Nothing indicates that

Judge Downing removed the ages in response to Parsons's earlier request. For

these reasons, Judge Richardson granted the clarification request to insert the

child's age in category headings.

      We note that the original permanent parenting plan and Dr. Wheeler's

recommended schedule, except for optional phase 4, are identical to the plan the

court clarified on September 13, 2017.

      Goodman contends that the court abused its discretion by modifying

rather than clarifying the order. She,provides a calculation of the hours she

contends she is losing and Parsons is gaining to show that the court changed the

scope of the order. To make these calculations, she does not use the original

permanent parenting plan or Dr. Wheeler's recommendations. Instead, she

claims that the parties understood that the second phase of the amended final

parenting plan was to start when A.P. was five rather than three. But she

provides no evidence of this mutual understanding.

      The court acted well within its discretion to decide that the original

permanent parenting plan and parenting evaluation described the court's

intended residential schedule and that the lack of ages on the amended

permanent parenting plan was an unintended error.


                                         -31-
No. 76270-2-1 (consolidated
with No. 77470-1-1)/ 32



                                Attorney Fees

       Both parties request an award of attorney fees. Neither has adequately

complied with the requirements of RAP 18.1(b). We deny both requests.

                               CONCLUSION

       Goodman fails to demonstrate that the court abused its discretion by

making any challenged decision. Substantial evidence supports each challenged

finding of fact. We affirm.




WE CONCUR:




gitA4,9,                                    4


                                    -32-